Grant, J.
(after stating the facts). The city, comity, and township treasurers failed to report to the auditor general that the taxes already reported delinquent had been paid. The auditor general Has no means of determining when taxes are paid after return, except as he may be informed by these officers. He was therefore justified in including these lands in his petition for sale. The auditor general was not responsible for incurring this additional expense of a dollar for each description; neither was he responsible for the erroneous descriptions. It is the policy of the law to make losses occurring through defective tax proceedings chargeable to the State, county, or municipality through the default of whose officers the loss has occurred. Section 91, above cited; Auditor General v. Bolt, 124 Mich. 185. The defects in these proceedings and the failure to report payments to the local officers after the delinquent roll had been returned to the auditor general are due to the officers of the county and municipalities. The State is not responsible, because no blame attaches to the auditor general. The case falls clearly within Auditor General v. Bolt, supra.
The writ is denied.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.